TRANSFER FEES MAY BE PROVIDED BY THE LEGISLATURE Funds may be provided by the Legislature for the payment of transfer fees for the transfer of students to districts which offer the grade said students are entitled to pursue only when the transferring district does not offer said grade.  The Attorney General has considered your letter dated February 3, 1971, wherein you asked the following questions: "1. May funds provided by the Legislature for the support and maintenance of the public schools be used to pay transfer fees on students that are transferred from districts offering the grade said students are entitled to pursue? "2. If the answer to my first question is in the affirmative, may state funds be used to pay transfer fees on students transferred to a district whose "Q" factor is $25.00 or less?" Title 70 O.S. 8-1 [70-8-1] (1970) provides as follows: "Any child residing in a school district maintaining a school or schools within the district in the State of Oklahoma that does not offer the grade which such child is entitled to pursue shall be entitled to be transferred to a school district which offers the grade which he is entitled to pursue, and to have appropriated and expended, from the funds of the district in which he resides, or from funds provided by the Legislature for the support and maintenance of the public schools, the per capita cost for the previous year of the district to which he is transferred, . . ." (emphasis added) It is evident from the clear language of the statute that funds may only be provided by the Legislature (if not available from the transferring district) to be used to pay transfer fees on students that are transferred to and not from districts offering the grade said students are entitled to pursue. Section 8-1 specifically indicates that funds will be available only where the transferring district does not offer the grade which such child is entitled to pursue. It is therefore the opinion of the Attorney General that Question (1) be answered in the negative. Funds may be provided by the Legislature for the payment of transfer fees for the transfer of students to districts which offer the grade said students are entitled to pursue only where the transferring district does not offer said grade.  The answer to Question (1) being answered in the negative, it is therefore not required that Question (2) be answered. (Larry L. French) NOTE: There are Two(2) 71-156 A.G. Opinions